As filed with the Securities and Exchange Commission on March 9, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05469 The Wexford Trust (Exact name of registrant as specified in charter) 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8388 (Address of principal executive offices) (Zip code) Ronald H. Muhlenkamp Muhlenkamp & Company, Inc. 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8388 (Name and address of agent for service) (724) 935-5520 or (800) 860-3863 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2011 Item 1. Reports to Stockholders. ANNUAL REPORT December 31, 2011 Phone: 1-800-860-3863 E-mail: fund@muhlenkamp.com Website: www.muhlenkamp.com This report is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus of the Muhlenkamp Fund. Please call 1-800-860-3863 for a current copy of the prospectus. Read it carefully before you invest. MUHLENKAMP FUND (A Portfolio of the Wexford Trust) Dear Fellow Shareholders: 2011 was another year of economic crosscurrents and mixed results. We began the year with some confidence that the U.S. was gradually on the mend and that Europe was beginning to deal with its problems. This actually worked out through mid year (June/July). In August it became apparent that not much was being accomplished by the leadership in Europe or the U.S., and both world and U.S. markets got hit hard. By yearend, the large cap U.S. indices (the DOW and S&P 500 Index) eked out gains for the year; the small cap indices (Russell 2000) did not. European and emerging markets (MSCI Indices) closed down 20%-25% for the year. Our focus was on large, U.S.-based companies, but we still were down for the calendar year. Going forward, we believe large, U.S.-based companies remain the place to be as illustrated by the holdings in the Fund. The issues which we have been discussing with you continued with some progress in a few areas and a frustrating lack of progress in others. We presented a review of these issues at our November 7 investment seminar, (which has been revamped in an essay in booklet form), and in a number of market commentaries since mid year. These materials are available on our website at www.muhlenkamp.com. A brief review follows: The U.S. economy continues to expand, but at a modest rate. Consumer spending is growing at 2%-4%, with savings now at 3%-5% of income, down a bit from the 5%-6% of income saved in 2009-10. We believe restrained growth in consumer spending will continue. Businesses continue to run lean and to husband cash. They are reluctant to increase capital spending and employment, largely due to low utilization rates of existing capacity, along with increased regulation and uncertainty about tax rates. U.S. banks continue to rebuild their balance sheets and have begun to lend more to business; (commercial and industrial lending is now increasing). We think the credit crunch in U.S. banks is pretty much over. The major remaining risk to U.S. banks is a contagion from European banks. The U.S. Federal Reserve continues to put downward pressure on short- to intermediate-term interest rates in an attempt to stimulate consumer spending. We believe lower interest rates have encouraged retirees and near retirees to spend less, not more. Thus, the interest rate stimulus has been largely ineffective. Congress and the Administration have extended the 2% FICA (payroll) tax cut to give employees greater after-tax income—but low consumer confidence and the temporary nature of the cut have encouraged saving, rather than spending. We believe that the U.S. populace is being offered the choice of continuing down the path to a European-style welfare state, or a return to a greater reliance on free markets and private enterprise. This choice deserves a year’s discussion, which we are now in. We don’t expect clarification on the choice until the November 2012 election. 1 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) Some states and municipalities are making strides at getting spending under control, many others are not. This will be a gradual process. The growth of the Chinese economy continues to slow in response to the tightening credit conditions their leadership imposed several months ago. We anticipate that they will loosen credit at some point, but not yet. A number of other “emerging” countries, including Brazil and India, are on a similar path. The primary source of recent headlines and markets fears has been Europe. A number of European countries have promised their citizens welfare state benefits beyond their capacity to pay for them. Until now, they’ve borrowed the difference, but have exhausted their credit. For well over a year now, European leaders have been in a series of discussions, trying to appease lenders on one hand, and the voting publics on the other. And the voting publics in different countries have responded in different ways. So far the leaders have bought a bit more time, and a bit more time, and a bit more time…but the issues have not been resolved. In response to these pressures, we’ve focused on companies with strong balance sheets, earnings, and free cash flow. We continue to look for turning points in China, Europe, and the U.S. We expect these turning points in 2012. Ronald H. Muhlenkamp President February 2012 Past performance does not guarantee future results. Opinions expressed are those of Ronald H. Muhlenkamp and are subject to change, are not guaranteed, and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. The Fund may invest in smaller companies which involve additional risks such as limited liquidity and greater volatility. The Fund may also invest in foreign securities which involve political, economic, and currency risks, greater volatility and differences in accounting methods. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Written options have the risks of potential unlimited losses of the underlying holdings due to unanticipated market movements. 2 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) The S&P 500 Index is a widely recognized, unmanaged index of common stock prices. The figures for the S&P 500 reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes. One cannot invest directly in an index. DOW refers to the Dow Jones Industrial Average ((DJIA), one of several stock market indices created by 19th century Wall Street Journal editor Charles Dow to gauge the performance of the industrial sector of the American stock market. The DJIA consists of 30 of the largest and most widely held public companies in the United States. (Note the “industrial” portion of the name is largely historical; many of the 30 modern companies have little to do with traditional heavy industry.) Russell 2000 refers to the Russell 2000 Index, a small-cap stock market index of the bottom 2,000 stocks in the Russell 3000 Index. The Russell 2000 is by far the most common benchmark for mutual funds that identify themselves as “small-cap.” MSCI Indices were created by Morgan Stanley Capital International. Each MSCI Index measures a different aspect of global stock market performance. The MSCI indices are now managed by MSCI Barra. Free Cash Flow represents the cash a company is able to generate after paying out the money required to maintain or expand its business. 3 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) Average Annual Total Returns (Unaudited) as of December 31, 2011 One Three Five Ten Fifteen Since Muhlenkamp Fund Year Year Year Year Year Inception* Return Before Taxes –4.74%
